Citation Nr: 0603316	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  96-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

Entitlement to service connection for multiple chemical 
sensitivity (MCS)/environmental illness, as residuals of heat 
stroke.  

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from February 1967 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).  

In February 1998, the Board determined that claims for 
service connection for (1) heat stroke, (2) multiple chemical 
sensitivity (an environmental illness), and for (3) anxiety 
and depressive disorders were not well grounded.  On appeal 
to the United States Court of Appeals for Veterans Claims 
(Court), a June 2000 decision of the Court affirmed the 
Board's decision but, on appeal of the Court's decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), the Federal Circuit in March 2001 vacated 
the June 2000 decision of the Court in light of the November 
9, 2000, enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, the VCAA eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

Then, in March 2001 the Court vacated the Board's February 
1998 decision and remanded the case to the Board for VCAA 
compliance and re-adjudication.  In March 2002 the Board then 
remanded the case for those purposes, at which time it was 
noted that in October 2001 the veteran's attorney indicated 
that the veteran was not claiming service connection for heat 
stroke itself.  

Subsequently, in October 2003 the RO granted service 
connection for an anxiety and depressive disorder and 
assigned an initial 30 percent disability evaluation.  

So, the issue has been recharacterized as stated on the title 
page.  

In January 2004 the veteran's attorney filed a Notice of 
Disagreement (NOD) to the initial assignment of only a 30 
percent disability rating.  Subsequently, a Statement of the 
Case (SOC) was issued on April 29, 2005, addressing that 
issue.  No VA Form 9, Appeal to the Board, or other 
correspondence which could be construed as a Substantive 
Appeal, has been received since the April 2005 SOC.  

However, the Board also notes that a copy of the April 29, 
2005, SOC was not forwarded to the veteran's attorney and 
that SOC indicates that contact by the attorney was not 
requested, even though it was the attorney that filed the 
January 2004 NOD initiating the appeal and, also that a copy 
of an April 20, 2005, Supplemental SOC (SSOC) addressing the 
claim for service connection was sent to the attorney.  

In any event, because an appeal has not been perfected as to 
the issue of entitlement to an initial disability evaluation 
in excess of 30 percent for an anxiety and depressive 
disorders, that matter is not properly before the Board and 
will not be addressed herein.  This matter is referred to the 
RO. 


FINDINGS OF FACT

1.  The veteran lost consciousness during military training 
from heat stroke.  

2.  The veteran has MCS and environmental illness as 
residuals of heat stroke.  


CONCLUSION OF LAW

MCS and environmental illness were incurred in military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also is permissible for aggravation of a 
pre-existing condition during service.  Id; see also 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service connection may 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Godfrey 
v. Brown, 7 Vet. App. 398, 406 (1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim. If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reveals that the veteran 
completed SERE training in San Diego, California in July 
1969.  

The service medical records reflect that in 1967 the veteran 
was treated for gastrointestinal symptoms and for cellulitis 
with lymphangitis with joint swelling.  In 1968 he was 
treated for a cold, nasal congestion, and viral pharyngitis.  

At service separation examination the veteran reported having 
had frequent indigestion but denied other complaints except 
for indigestion and heartburn which were aggravated by spicy 
foods and relieved by a bland diet, Rolaids, and antacids.  
In response to a question regarding whether he had had any 
illness or injury other than that already noted, he responded 
in the negative.  On examination, there were no pertinent 
defects.  The service medical records contain no findings of 
any psychiatric disorder.  

The veteran was treated in 1972 for psychiatric symptoms with 
many somatic complaints related to autonomic symptoms of free 
floating anxiety.  While hospitalized he had a sodium Amytal 
interview focusing on his mother's death and related 
feelings.  He had gone through withdrawal symptoms after 
drinking considerably.  The diagnosis was anxiety neurosis. 

In November 1986 the veteran had a septal rhinoplasty for 
treatment of a 1978 nasal fracture.  

Treatment records from April 1986 to May 1987 show that the 
veteran was treated for allergy symptoms, "trouble with 
chemicals," joint pain, hoarseness and laryngitis.  He was 
given allergy shots.  In May 1987 he complained of sweating 
and an increased heart rate which he attributed to allergies.  

Records from May 1987 to November 1992 of Dr. J. Green, III, 
show that the veteran sought treatment for allergies caused 
by chemicals and prophylaxis in his environment at work and 
at home, and that he underwent antifungal therapy.  A May 
1987 treatment record shows that he had developed rhinitis 
and bronchitis when he moved to Oregon in 1971, that he was 
exposed to numerous chemicals when he started work in a paper 
mill in 1976, that he developed severe palpitations and 
anxiety related to working in a cement plant.  After five 
years of working in the mill he developed laryngitis, heat 
rash, palpitations, and the sweats.  Reportedly, tests in 
1985 and 1986 revealed his allergy to dust and mold.  He was 
placed on immunotherapy for molds and had several additional 
subsequent allergic reactions.  The assessment was complex 
immune dysregulation with unquestionable chemical 
sensitivities and probably candidiasis and mold allergies.  
Dr. Green stated that he believed that the veteran was going 
to have to move out of the area to recover.  

The veteran was treated by Dr. Mock from 1988 to 1992 
primarily for allergies.  Also, he treated in December 1990 
for anxiety, panic attacks, profuse sweating, and heart 
racing, with no diagnosis provided.  

An April 1992 treatment record of Dr. C. S. Duhon reflects 
that the veteran had had an environmental illness for about 
six years.  Reportedly, after service the smell of a paper 
mill had nauseated him and he had become exhausted.  He had 
had extreme emotional problems, was cold all the time, and 
had other somatic symptoms.  He reported that he sought 
treatment at that time but that physicians could not figure 
out what was wrong with him.  After he moved to a cleaner 
environment, his symptoms cleared up.  He lost his voice and 
had pains around his ears from petrochemical exposure.  He 
had not had these problems in service.  He stated that he had 
had a lot of dental work done in service.  He had had 
heartburn and gastritis which began when he was fourteen and 
he had had heatstroke during service.  Dr. Duhon's April 1992 
treatment record revealed numerous complaints and findings of 
disorders related to the veteran's MCS.  The impression was 
perennial nasal allergy with sensitivities to foods, pollen 
and non-pollen inhalants, and chemicals with MCS causing 
headaches and emotional problems; gastroenteritis of mainly 
gastritis due to hot spicy or yeasty foods and drink; and 
orthodontic problems with probable intolerance to dental 
restorative materials, secondary temporomandibular joint 
disorder, with known Eustachian tube problems on occasion.  

In January 1993 Dr. J. Fitzsimmons reported that the veteran 
had been diagnosed with "multiple food and chemical 
substance."  The impression was immuno-dysregulation, 
chemically induced, and MCS.  

In March 1993, S. Weiss, who is not a trained medical 
professional, reported that the veteran had complained of 
chronic fatigue, mood swings, depression, aches, gastro-
intestinal discomfort, and multiple system symptoms which 
came and went based on the extent of exposure to 
environmental allergens and toxins.  

A July 1993 Colorado Department of Social Services 
examination report reflects a diagnosis of chronic 
environmental illness or MCS. 

In August 1993 C. W. Cozens, M.A., a vocational and 
rehabilitation consultant, reported that the veteran had 
extreme allergic sensitivity to most types of chemicals, 
dusts, and molds which impaired his central nervous system 
causing depression and anxiety.  The diagnosis was a 
dysthymic disorder.  

L. C. Wright, M.D. reported in August 1993 that she began 
treating the veteran for allergies and multiple chemical 
sensitivities in July 1992.  He reportedly started noticing 
severe symptoms in 1986 while living in the vicinity of paper 
mills and smog, and that he had multiple food, inhalant, and 
chemical sensitivities and had numerous somatic symptoms.  

In August 1993, Dr. Duhon stated that the veteran's MCS 
encompassed cognitive problems, depression, irritability, and 
emotional lability.  

In September 1993 G. Ranch, Psy.D., of the Larimer County 
Mental Health Center, reported having treated the veteran 
since July 1993 for symptoms of chronic depression with 
episodic anxiety secondary to multiple allergies and toxic 
response to much in the environment.  

[redacted] stated in September 1993 that he had been friends 
with the veteran since 1967.  They were roommates and worked 
together in service in 1967.  In 1968 they were transferred 
to different stations and he did not see the veteran again 
until after separation in approximately 1971.  He and the 
veteran had shared an apartment in 1971 and that he noticed a 
dramatic change in the veteran because the veteran drank 
heavily, sweated profusely, and had panic attacks with rapid 
heartbeat, sleep disorders, and other symptoms that are 
consistent with acute anxiety attacks and agoraphobia.  The 
veteran had sought medical care at that time but the 
physicians did not identify the underlying cause of the 
veteran's symptoms.  Mr. [redacted] asserted that he was convinced 
that something happened to the veteran between 1968 and 1971.  

October 1993 Social Security Administration records indicate 
that the veteran had an affective disorder.  

On VA general medical examination in September 1993 it was 
reported that the veteran had multiple allergic sensitivities 
to chemicals, foods, and inhaled antigens.  The veteran 
reported that he had had heat stroke in service and that 
since then he had had increased sensitivity to heat and he 
sweated quite easily.  The diagnosis was heat stroke by 
history, as described, and history of allergic reactions to 
multiple exogenous allergens.  

In August 1994, the veteran submitted a copy of an article 
addressing the symptoms and treatment of MCS.  

In an August 1994 statement, the veteran's sister reported 
that the veteran had allergic reactions to numerous chemicals 
and foods.  

In December 1995, J. Mercay, Ph.D., stated that the veteran's 
heat stroke in 1969, when he had a near death experience, was 
the one major event that seemed to be the starting point of 
his depression.  Also, due to the heat stroke, his 
physiologic functioning was disturbed, changing the body's 
temperature control.  

Also in January 1996, the veteran submitted an article 
defining environmental illness and addressing the symptoms 
attributable to environmental illness.  

In an October 1996 statement, [redacted] stated that he 
served in the Navy and underwent SERE training with the 
veteran and during which the veteran had passed out, falling 
backward onto the ground, after a navigational hike.  He lay 
on the ground for a while before he was found and then water 
was poured on him to revive him.  After resting in the shade, 
they resumed training.  

At the August 1996 personal hearing, the veteran testified 
that he had no medical problems at service entrance.  He had 
frequent indigestion in service which continued after 
service.  His symptoms were the same as his current symptoms 
of MCS.  Transcript at page 2 (T2).  He had had heat stroke 
and lost consciousness during inservice SERE training.  T 2 - 
4.  After the SERE training he sweated profusely and was very 
tense and jumpy.  T4.  He sought treatment for excessive 
perspiration in service and was told that his body's ability 
to control its own heat mechanism was damaged by the heat 
stroke.  T4.  After service he sweated so much that he lost 
65 pounds.  T 6.  Within a year of service, he sought medical 
care from Dr. Strickland, Dr. Bennett, and a group of 
specialists in Vancouver, but all tests conducted were 
normal.  T 6 and 7.  The statement of [redacted] corroborated 
his testimony and [redacted] was a police officer with knowledge 
of people with social problems and had read much about 
psychology.  T 7 and 8.  In 1971 none of his doctors 
considered that his problems could be the result of allergies 
and allergies were not even mentioned.  T 10.  He believed 
that his inservice heat stroke was the onset of his MCS.  T 
10.  There was heavy use of fungicides and pesticides in and 
around the barracks and work stations at his base in Hawaii.  
T 10.  He emphasized that a VA examiner had diagnosed heat 
stroke based on his description of what happened in service.  
T 18.  

In December 1996 another sister of the veteran stated that 
during service he had phoned and told her that something had 
happened to him during survival training in 1969.  The field 
medics called it heat stroke but doctors told him that 
nothing could be done about the heat stroke.  He reported 
that he was feeling antsy and nervous all the time.  
Subsequently, doctors related his anxiety disorder to his 
inservice heat stroke and both the anxiety disorder and heat 
stroke to his MCS.  Also, he did not suffer from these 
conditions before service.  

Records from the Social Security Administration reflect that 
in support of his claim for disability benefits the veteran 
submitted articles concerning MCS.  

On official examination in August 2003 Dr. Gibbens stated, in 
summary, that he felt that it was probably at least as likely 
as not that the major factor in unmasking the veteran's MCS 
problem was his work environment in Oregon in a cement 
factory and in a paper mill.  Although it was possible that a 
severe heat stroke could cause changes in the brain 
triggering anxiety and depression, the examiner did not think 
that it would be likely that it would cause MCS and the 
propensity to develop MCS probably existed in the veteran 
prior to that time.  

On VA psychiatric examination in September 2003 it was opined 
that the veteran's purported heat stroke was, in and of 
itself, a specific precipitant to an anxiety condition but it 
was very common for anxiety attacks to be precipitated or 
exacerbated by the misperception of physical cues, e.g., 
autonomic dysregulation the veteran likely developed 
consequent to a heatstroke.  Opposing information included 
the lack of medical documentation of anxiety during service 
or at discharge in time prior to his postservice 
hospitalization but the lack of such record was not 
considered as strong evidence because the minimization of 
symptoms, especially subthreshold ones, was common.  

In February 2004 the RO forwarded copies of additional 
records which had been added to the veteran's claim files.  

In July 2004 the veteran reported that he had never worked in 
a "paper" mill but had worked at a saw mill.  

In August 2004 Carol Schneider, Ph.D., stated that she had 
reviewed the veteran's file and chart and had examined the 
veteran.  She reported that heat stroke was distinguished 
from heat exhaustion by loss of consciousness and confusion 
and agitation (as indicated in Mr. [redacted] letter).  The 
veteran had a genetic susceptibility to neurotransmitter 
dysregulation.  It was felt that he was totally disabled.  

In August 2004 Dr. Rea stated that it appeared that the 
veteran suffered severe heat exhaustion in 1969 and he 
reported that within days thereof he began to experience 
anxiety, depression, and severe sensitivities.  Chemical 
sensitivity pointed to a compromised immune system that was 
no longer able to process and excrete environmental 
pollutants.  Dr. Rea's personal research in the field of 
environmental illness showed a clear connection between 
environmental over-exposure (e.g., excessive heat) and the 
development of chemical sensitivities.  It was as likely as 
not that the veteran's current chemical sensitivities were 
caused and/or aggravated by the heat exhaustion he had during 
service.  

On VA psychiatric examination in October 2004 the examiner 
opined that despite the opinion of C. Schenider, Ph. D., of a 
connection between MCS and heat stroke, this was not a widely 
held view in any of the mental health communities.  It would 
be distinctly unusual and not likely that there was any 
connection between heat stroke and what he currently had, 
which in the examiner's opinion was an anxiety disorder.  

Likewise, there was mention by C. Schenider, Ph. D. of PTSD 
occurring without precipitants in patients who had had 
emotional abuse as a child.  However, there was nothing in 
the veteran's military experiences that was a stressor 
identified as being associated with PTSD.  So, a diagnosed 
anxiety disorder was related to service but no direct 
connection could be made between the alleged MCS and 
allergies to any service event.  

In March 2005 the veteran's claim file was reviewed by a VA 
physician and it was stated that the timing of the onset and 
the causality of the veteran's apparent MCS was debated by a 
number of physicians.  Where his chemical sensitivity 
exposure came from was strongly stated in a 1987 clinical 
note.  Of more concern was the belief that he had a heat 
stroke or significant heat related injury during service.  
His course was simply not consistent with heat stroke, which 
is a true emergency, and he would not have recovered as 
quickly as he did with the minimal interventions he was 
provided.  If he had had heat exhaustion, that in and of 
itself, was insufficient to lead to MCS.  The VA physician 
could only speculate as to what caused the veteran to lose 
consciousness.  It was opined that if it was believed that 
the veteran did in fact have a heat stroke, then his current 
MCS was at least as likely as not related to that heat 
stroke.  The VA physician, however, could not support the 
idea that the veteran's MCS was the result of military 
service because he thought it unlikely that the veteran had 
had a heat stroke during service.  

Analysis

The veteran has alleged, in addition to the contention that 
MCS is due to inservice heat stroke, that he had a genetic 
predisposition to MCS which was aggravated during service.  
However, not only was the service entrance examination 
negative for MCS there is otherwise no evidence of any active 
MCS prior to service.  So, the question of possible inservice 
aggravation is not before the Board. 

There are multiple medical opinions on file, some of which 
support the claim and some of which are against the claim. 

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 
7 Vet. App. 429, 433 (1995)).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and there must be plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. 
App. 109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally in this regard, a medical 
opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

There is some dispute as to whether the veteran actually has 
MCS, as opposed to his symptoms being, essentially, 
psychosomatic in origin.  However, there is ample credible 
and competent medical evidence documenting that the veteran 
actually has MCS.  

It is requested that the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2005) be applied.  
These provide that the adverse effect of the absence of 
service clinical records of disability incurred during combat 
may be overcome by satisfactory lay or other evidence 
sufficient to prove service incurrence if consistent with the 
circumstances, conditions or hardships of service and to this 
end all doubt will be resolved in the veteran's favor.  
However, in this case the veteran was never in combat and the 
allegation that his SERE training was the equivalent of 
combat is not acceptable because it was exactly that, 
training, which is never a genuine substitute for or the 
equivalent to actual combat. 

Nevertheless, based on the corroborating statement of a 
service comrade, the Board concedes that the veteran had some 
heat related event during service.  The question arises 
whether it was actually heat stroke as opposed to mere heat 
exhaustion.  The March 2005 VA physician's opinion is to the 
effect that if it was actually heat stroke, then the 
veteran's current MCS was at least as likely as not related 
to that heat stroke.  While the recent opinion of a VA 
physician was that it was not heat stroke, it is clear from 
his opinion that he was not certain about this and, in fact, 
he left that question open.  Given this, and with the 
favorable resolution of doubt, the Board concludes that the 
veteran did have heat stroke during service.  

So, conceding that the veteran now actually has MCS and that 
he had heat stroke during service, service connection for MCS 
as a residual of heat stroke is warranted.  

One last closing point, since the Board is granting the 
claim, any failure to obtain additional records or other 
evidence mentioned by the veteran is merely inconsequential.  
This is true even considering the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2004); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See also Valiao v. Principi, 17 Vet. 
App. 229, 332 (2003).  


ORDER

The claim for service connection for MCS and environmental 
illness is granted.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


